Exhibit 10.3
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This Amended and Restated Employment Agreement (the “Agreement”) is made
and entered into as of February 12, 2009 (the “Effective Date”), by and between
Lawson Products, Inc., a Delaware corporation (the “Company”) and Thomas Neri
(the “Executive”).
     1. Term of Employment. The Company hereby employs Executive for a term of
3 years, commencing as of the Effective Date, unless sooner terminated by either
party in accordance with the terms of Sections 4 and 5 below. The term of this
Agreement will automatically extend for an additional year from year to year,
unless either party provides written notice of non-renewal to the other party at
least six months prior to the date of the expiration of the initial term or any
extended term of this Agreement, or unless this Agreement is otherwise
terminated pursuant to the provisions of Sections 4 and 5 of this Agreement.
     2. Position and Duties. During the term of this Agreement, Executive will
serve as President and Chief Executive Officer of the Company, or in such other
capacity mutually agreed between Executive and the Company by written amendment
of this Agreement. Executive’s duties and authorities will consist of all duties
and authority customarily performed and held by persons holding equivalent
positions in companies similar in nature and size to the Company as such duties
and authority are reasonably defined, modified and delegated from time to time
by the Board of Directors of the Company (the “Board”). Executive will report
solely to the Board as to his fiduciary duties and on other matters as requested
by the Board. Executive hereby acknowledges that he has a fiduciary
responsibility and duty of loyalty to the Company hereunder. For so long as
Executive remains employed, Executive shall, on a full-time basis, devote his
best efforts and his entire business time, energy, attention, knowledge and
skill solely and exclusively to advance the interests, products and goodwill of
the Company. Executive shall diligently, competently and faithfully perform the
duties assigned to him by the Company from time to time.
          The duties and services to be performed by Executive hereunder shall
be substantially rendered at the Company’s principal offices, except for travel
on the Company’s business incident to the performance of Executive’s duties.
Executive will not, without the written consent of the Board, which consent
shall not be unreasonably withheld: (i) render service to others for
compensation, or (ii) serve on any board or governing body of another entity.
Executive may continue to serve on the Lake Forest High School Board of
Education. If an outside activity subsequently creates a conflict with the
Company’s business or prospective business, Executive agrees to cease engaging
in such activity at such time. Executive will observe and adhere to all
applicable written Company policies and procedures adopted from time to time,
such as they now exist or hereafter are supplemented, amended, modified or
restated.
     3. Compensation.
          (a) Base Salary. Executive will receive a base salary of $500,000 per
annum (the "Base Salary”), as modified pursuant to the next sentence, payable in
accordance with the Company’s customary payroll practices (including, but not
limited to, practices regarding timing and withholding) as may be in effect from
time to time during the term of this Agreement. The Base Salary will be subject
to periodic review by the Compensation Committee of the Board (the

 



--------------------------------------------------------------------------------



 



“Committee”), and may be increased or decreased by the Committee at any time;
provided, however, that Executive’s Base Salary may not be decreased to less
than $450,000.
          (b) Bonuses. Executive will also be eligible for additional
performance based compensation based upon Executive’s ability to meet or exceed
the targeted expectations applicable to his position, as the Committee in its
sole discretion determines with input from the Executive and in accordance with
and subject to the terms of the Senior Management Annual Incentive Plan, or any
other applicable performance based compensation plan or program. If Executive is
determined to have met the treshold, target or stretch targets set, Executive
will receive the following percentages of his then current Base Salary in bonus:
(i) threshold — 50%; (ii) target — 100%; or (iii) stretch — 150%.
          (c) LTCAP. Executive will also be eligible to continue to participate
(or continue participation) in the Lawson Products, Inc. Long-Term Capital
Accumulation Plan (the “CAP”) as determined by the terms of the CAP and this
Agreement, except as provided in Section 11(d). Executive’s CAP awards for 2007
and 2008 shall be granted as previously scheduled.
          (d) Equity Awards. Executive will be eligible for stock options,
restricted stock, stock awards, phantom stock units, stock appreciation units,
stock performance rights, shareholder value appreciation rights, or other such
equity-based compensation opportunities from time to time during his employment
as determined in the sole discretion of the Committee (“Equity Awards”);
provided such grants and awards shall be on a basis no less favorable than
grants and awards made to other senior executives of the Company. To the extent
so provided, such equity-based compensation shall be subject to the terms of any
applicable equity-based compensation plan, program and/or agreement.
          (e) Benefit Plans. Executive shall receive the following standard
benefits; provided, however, the Company may modify or terminate such benefits
from time to time to the extent and on such terms as the Company modifies or
terminates such benefits as provided to other officers:

  (i)   coverage under the Company’s group health plan on such terms as provided
to other Company officers;     (ii)   long-term disability insurance coverage;  
  (iii)   group term life insurance with a death benefit amount of not less than
$50,000, with additional double indemnity coverage;     (iv)   accidental death
insurance;     (v)   participation in the Company’s 401(k) and profit-sharing
retirement plans;     (vi)   four weeks annual vacation under the terms of the
Company’s vacation policy for officers; and

2



--------------------------------------------------------------------------------



 



  (vii)   participation in the Company’s Executive Deferral Plan, if any.

     The items in Sections 3(b), 3(c), 3(d) and 3(e)(i)-(vii) referred to above,
and any other benefit plans in which Executive may participate pursuant to such
plan’s terms, are collectively referred to herein as “Benefit Plans”.
          (f) Business Expenses. The Company will reimburse Executive for
authorized business expenses necessarily and reasonably incurred on behalf of
the Company and which are documented in accordance with the applicable Company
expense reimbursement policies and procedures in effect from time to time with
respect to employees of the Company. Executive will cause a summary of such
expenses to be submitted to the Audit Committee of the Board annually.
     4. Termination of Employment.
          (a) Termination for Cause. The Company may terminate Executive’s
employment for "Cause”, where “Cause” means any of the following:

  (i)   violation by Executive of any agreement between Executive and the
Company or any law relating to non-competition, trade secrets, inventions,
non-solicitation or confidentiality;     (ii)   material breach or default of
any of Executive’s duties or other obligations or covenants under this Agreement
(except where such breach or default is due to Executive becoming Disabled (as
defined in Section 4(d)) which shall be governed by Section 4(d)), which has not
been cured within 30 days of written notice thereof to Executive;     (iii)  
Executive’s gross negligence, dishonesty or willful misconduct;     (iv)   any
act or omission by Executive which has a material adverse effect on the
Company’s business, reputation, goodwill or customer relations;     (v)  
conviction of or pleading nolo contendere to a crime by Executive (other than
traffic related offenses);     (vi)   any act or omission by Executive which, at
the time it occurs, is in material violation of any Company policy, such as they
now exist or hereafter are supplemented, amended, modified or restated; or    
(vii)   an act of fraud or embezzlement or the misappropriation of property by
Executive.

     For purposes of this Agreement, Executive’s employment shall be deemed not
to have been terminated for Cause unless and until there shall have been
delivered to Executive a copy of a resolution of the Board finding that the
termination is for Cause, duly adopted by the Board at a

3



--------------------------------------------------------------------------------



 



meeting called and held in accordance with the Company’s bylaws (with Executive
to receive notice of the meeting at the same time as the members of the Board,
in the event that Executive is not on the Board at that time), at which
Executive, together with Executive’s counsel, shall have the right to
participate or to present a written response to the Board’s intention to
terminate for Cause. Subject to the preceding sentence, the Company may
terminate Executive’s employment under this Agreement for Cause (as defined
above) at any time, and Executive’s termination for Cause will be effective
immediately upon the Company mailing or transmitting written notice of such
termination to Executive.
          (b) Termination for Good Reason. Executive may terminate Executive’s
employment for “Good Reason”, where “Good Reason” means any of the following:

  (i)   a decrease in Executive’s Base Salary to less than $450,000;     (ii)  
a material diminution in Executive’s authority, duties or responsibilities;    
(iii)   a material change (with such change not to be less than 50 miles) in the
geographic location at which Executive must perform Executive’s services; or    
(iv)   any other action or inaction that constitutes a material breach by the
Company of this Agreement.

Executive is entitled to terminate Executive’s employment for Good Reason only
if:

  (w)   one or more of the conditions constituting Good Reason occurs without
Executive’s written consent;     (x)   Executive provides notice to the Company
of the existence of a condition constituting Good Reason within 90 days of the
initial occurrence of such condition;     (y)   the Company fails to remedy such
condition constituting Good Reason within 30 days of being provided notice of
such condition by Executive; and     (z)   Executive voluntarily terminates
Executive’s employment within six months of the initial occurrence of such
condition constituting Good Reason.

          (c) Termination Due to Death. Executive’s employment under this
Agreement will terminate upon the death of Executive.
          (d) Termination Due to Disability. If Executive becomes “Disabled” as
such is defined under the Company’s long term disability insurance policy, the
Company may terminate Executive’s employment. Executive agrees that if Executive
becomes “Disabled”, Executive will be unable to perform the essential functions
of Executive’s position and that there

4



--------------------------------------------------------------------------------



 



would be no reasonable accommodation which would not constitute an undue
hardship to the Company. Executive’s termination due to Disability will be
effective immediately upon Executive’s receipt of written notice of such
termination from the Company. Such written notice shall be deemed received, if
mailed first class through the U. S. Postal System, three business days after
mailing such written notice to Executive.
          (e) Termination Without Cause by the Company. The Company may
terminate Executive’s employment without Cause upon written notice to Executive.
Executive’s termination without Cause will be effective on the date of
termination specified by the Company, but not prior to receipt of the written
notice by Executive. Such written notice shall be deemed received, if mailed
first class through the U. S. Postal System, three business clays after mailing
such written notice to Executive.
          (f) Voluntary Termination by Executive. Executive may voluntarily
terminate his employment upon 60 days written notice to the Company. The
Company, at its sole discretion, may relieve Executive of his active duties at
any time during the notice period. The Company may also waive such notice,
and/or set an earlier termination date upon receipt of such notice, in which
event Executive’s employment will terminate on the earlier termination date, and
no pay in lieu of notice will be due.
          (g) Termination Due to Non-Renewal by Executive or the Company. Either
Executive or the Company may terminate this Agreement by providing written
notice of intent not to renew this Agreement, as described in Section 1 of this
Agreement. Executive’s termination due to non-renewal will be effective at the
end of the applicable initial or extended term in which notice is given.
          (h) Simultaneous Termination of Director/Officer Positions. Upon the
effective date of termination of Executive’s employment, for any reason
whatsoever, Executive will be deemed to have resigned from any office Executive
may hold as a director and/or officer of the Company and any Company affiliate.
The Company is hereby irrevocably authorized to appoint a nominee to act on
Executive’s behalf to execute all documents and do all tasks necessary to
effectuate this Section 4(h).
     5. Payments Due Upon Termination.
          (a) Payments Due Upon Termination for Cause by the Company, or
Voluntary Termination by Executive. If the Company terminates Executive’s
employment for “Cause” pursuant to Section 4(a) above, or Executive terminates
his employment voluntarily pursuant to Section 4(f) above, the Company shall
have no obligation to Executive, except:

  (i)   the Company shall pay Executive no later than the next regularly
scheduled payroll day any accrued and unpaid Base Salary and any accrued and
unused vacation pay through the effective date of Executive’s termination;    
(ii)   the Company shall pay Executive any additional payments, awards, or
benefits, if any, which Executive is eligible to receive pursuant to the terms
of any applicable Benefit Plans; and

5



--------------------------------------------------------------------------------



 



  (iii)   Executive shall be entitled to all post-employment benefits required
under applicable law.

The payments set forth in Sections 5(a)(i)-(iii) are collectively referred to
herein as “Accrued Compensation”.
          (b) Payments Due Upon Termination Without Cause by the Company or for
Good Reason by Executive. Except as provided in Section 5(c) below, if the
Company terminates Executive’s employment without “Cause” pursuant to Section
4(e) above or if Executive terminates Executive’s employment for “Good Reason”
pursuant to Section 4(b) above, the Company shall have no obligation to
Executive, except:

  (i)   the Company shall pay Executive any Accrued Compensation;     (ii)   the
Company shall pay Executive, subject to Section 5(g), in monthly installments
commencing one month after the effective date of Executive’s termination at the
rate of 100% of his then current Base Salary for the period which is the greater
of two (2) years, or the remainder of the applicable initial term or extended
term in which Executive is terminated (the “Severance Period”);     (iii)   the
Company shall pay Executive, subject to Section 5(g), in equal monthly
installments, commencing one month after the effective date of Executive’s
termination and continuing until the end of the Severance Period, an amount
equal to the bonus Executive received in the 365 day period prior to the
effective date of Executive’s termination, if any, multiplied by a fraction, the
numerator of which is the number of days from the beginning of the calendar year
in which Executive’s termination occurs through the effective date of
Executive’s termination, and the denominator of which is 365 (the “Pro Rata
Bonus”); and     (iv)   Executive shall continue to be covered under the
Company’s group health plan pursuant to Section 3(e)(i) above, including any
spousal and dependent coverage, at active employee rates, for two (2) years
after the effective date of Executive’s termination, and, thereafter, Executive
shall be eligible to exercise his rights to COBRA continuation coverage with
respect to such group health plan for Executive, and, where applicable,
Executive’s spouse and eligible dependents, at Executive’s expense.

     During the Severance Period under this Section 5(b), Executive shall, upon
request of the Company, make himself reasonably available on a limited basis
from time to time to consult with the Company regarding the business affairs of
the Company, not more than twenty-four (24) hours in any calendar quarter, and
at times that do not interfere with Executive’s employment time commitments with
any successor employer.

6



--------------------------------------------------------------------------------



 



          (c) Payments Due Upon Termination Without Cause by the Company or for
Good Reason by Executive After a Change in Control. In lieu of the payments due
under Section 5(b) above, in the event the Company terminates Executive’s
employment without “Cause” pursuant to Section 4(e) above or if Executive
terminates Executive’s employment for “Good Reason” pursuant to Section 4(b)
above, but only in each case within 12 months following a Change in Control as
defined in Section 7 below, the Company shall have no obligation to Executive,
except:

  (i)   the Company shall pay Executive any Accrued Compensation;     (ii)   the
Company shall pay Executive an amount equal to two times Executive’s then
current annual Base Salary, and two times the bonus Executive received in the
365-day period prior to the effective date of Executive’s termination, if any.
Subject to Section 5(g), such amount shall be paid in a lump sum, to the extent
it may be so paid without triggering taxes and other penalties under Code
Section 409A, no later than 30 days after the effective date of Executive’s
termination, or to the extent such amount cannot be paid in a lump sum, it shall
be paid in 24 equal monthly installments commencing one month after the
effective date of Executive’s termination;     (iii)   Executive shall continue
to be covered under the Company’s group health plan pursuant to Section 3(e)(i)
above, including any spousal and dependant coverage, at active employee rates,
for two (2) years after the effective date of Executive’s termination, and,
thereafter, Executive shall be eligible to exercise his rights to COBRA
continuation coverage with respect to such group health plan for Executive, and,
where applicable, Executive’s spouse and eligible dependents, at Executive’s
expense; and     (iv)   all of Executive’s outstanding Equity Awards, if any,
shall immediately vest upon the effective date of Executive’s termination to the
extent not already vested, and Executive shall have at least 90 days to exercise
any Equity Award that is subject to being exercised.

          (d) Payments Due Upon Termination Due to Death. If Executive’s
employment is terminated due to death pursuant to Section 4(c) above, the
Company shall have no obligation to Executive, except:

  (i)   the Company shall pay Executive any Accrued Compensation;     (ii)   the
Company shall pay to the beneficiary(ies) identified in writing by Executive
from time to time an amount equal to (A) two times Executive’s then current
annual Base Salary, plus (B) the Pro Rata

7



--------------------------------------------------------------------------------



 



      Bonus (if any), in 24 equal monthly installments commencing one month
after the date of Executive’s death; and     (iii)   Executive’s spouse and
dependents shall continue to be covered under the Company’s group health plan
pursuant to Section 3(e)(i) above, at active employee rates for dependent
coverage, for two (2) years after the date of Executive’s death, and,
thereafter, Executive’s spouse and dependents shall be eligible to exercise
their rights to COBRA coverage with respect to such group health plan at their
expense.

          (e) Payments Due Upon Termination Due to Disability. If the Company
terminates Executive’s employment due to “Disability” pursuant to Section 4(d)
above, the Company shall have no obligation to Executive, except:

  (i)   the Company shall pay Executive any Accrued Compensation;     (ii)   the
Company shall continue to pay Executive, subject to Section 5(g), in monthly
installments commencing one month after the effective date of termination:
(A) for 12 months at the rate of 100% of his then current Base Salary; and
(B) for 24 months thereafter at the rate of 60% of his then current Base Salary.
The Company will be entitled to receive in payment from Executive or by taking a
credit against the payments to be made under this Section 5(e)(ii) a sum equal
to any Company provided long-term disability insurance benefit paid to or for
the benefit of Executive during such 36 month period; and     (iii)   Executive
shall continue to be covered under the Company’s group health plan pursuant to
Section 3(e)(i) above, including any spousal and dependent coverage, at active
employee rates for five and one-half (5 1/2) years after the effective date of
Executive’s termination, and, thereafter, Executive shall be eligible to
exercise his rights to COBRA continuation coverage with respect to such group
health plan for Executive, and, where applicable, Executive’s spouse and
eligible dependents, at Executive’s expense.

          (f) Payments Due Upon Termination due to Non-Renewal of this
Agreement. If Executive or the Company terminates Executive’s employment
pursuant to non-renewal of this Agreement pursuant to Sections 1 and 4(g) above,
the effective date of Executive’s termination pursuant to such non-renewal shall
be the last day of the applicable initial term or extended term in which notice
is given. Prior to the effective date of Executive’s termination, Executive
shall continue to be paid his Base Salary in accordance with the Company’s
customary payroll practices (including, but not limited, to practices regarding
timing and withholding) as may be in effect from time to time during the term of
this Agreement. On or after the effective date of Executive’s termination, the
Company shall have no obligation to Executive, except:

8



--------------------------------------------------------------------------------



 



  (i)   the Company shall pay Executive any Accrued Compensation;     (ii)   if
the Company terminates Executive’s employment by providing notice of non-renewal
on or after the second anniversary of the Effective Date: (A) the Company shall
pay Executive, subject to Section 5(g), in monthly installments commencing one
month after the effective date of Executive’s termination for one (1) year at
the rate of 100% of his Base Salary in effect immediately prior to such
termination; and (B) Executive shall continue to be covered under the Company’s
group health plan pursuant to Section 3(e)(i), including any spousal and
dependent coverage, at active employee rates, for one (1) year after the
effective date of Executive’s termination, and, thereafter, Executive shall be
eligible to exercise his rights to COBRA coverage with respect to such group
health plan for Executive, and, where applicable, Executive’s spouse and
eligible dependents, at Executive’s expense.

     Notwithstanding the foregoing, if the effective date of a termination due
to nonrenewal initiated by the Company occurs on or within six months following
a Change in Control, the Company’s obligations to Executive shall be as set
forth under Section 5(c) (in lieu of the obligations set forth in Section 5(f)).
          (g) Six (6) Month Delay. If, at the time Executive becomes entitled to
payments and benefits under Section 5 of this Agreement (“Severance Payment”),
Executive is a Specified Employee (within the meaning of Code Section 409A and
using the identification methodology selected by the Company from time to time),
then, notwithstanding any other provision in Section 5 to the contrary, the
following provision shall apply. No Severance Payment considered by the Company
in good faith to be deferred compensation under Code Section 409A that is
payable upon Executive’s separation from service (as defined and determined
under Code Section 409A), and not subject to an exception or exemption
thereunder, shall be paid to Executive until the date that is six (6) months
after Executive’s effective date of termination. Any such Severance Payment that
would otherwise have been paid to Executive during this six-month period shall
instead be aggregated and paid to Executive on or as soon as administratively
feasible after the date that is six (6) months after Executive’s effective date
of termination, but no later than 60 days after such date. Any Severance Payment
to which Executive is entitled to be paid after the date that is six (6) months
after Executive’s effective date of termination shall be paid to Executive in
accordance with the terms of Section 5.
          (h) Release. As a condition of receiving any and all payments and
benefits (except Accrued Compensation) due to Executive (or if applicable,
Executive’s beneficiaries and/or estate) pursuant to Section 5 of this Agreement
and/or any Benefit Plans in the event of termination, Executive (or if
applicable, Executive’s beneficiaries and/or estate) shall execute and deliver
to the Company a general release substantially in the form attached hereto as
Exhibit A.

9



--------------------------------------------------------------------------------



 



     6. Indemnification.
          (a) During the term of this Agreement and thereafter throughout all
applicable limitation periods, the Company shall provide Executive (including
his heirs, personal representatives, executors and administrators) with such
coverage, as will be generally available to senior officers of the Company under
the Company’s then current directors and officers liability insurance policy at
the Company’s sole expense.
          (b) In addition to the insurance coverage provided for in Section 6(a)
above, the Company shall defend, hold harmless and indemnify Executive (and his
heirs, personal representatives, executors and administrators) to the fullest
extent permitted under applicable law, against all expenses and liabilities
reasonably incurred by him in connection with or arising out of any action, suit
or proceeding in which Executive may be involved by reason of his having been an
officer, director or employee of the Company (whether or not he continues to be
an officer, director or employee of the Company at the time such expenses or
liabilities are incurred), such expenses and liabilities to include, but not be
limited to, judgments, court costs, attorneys’ fees and the cost of reasonable
settlements. The Company shall maintain bylaws authorizing such indemnification
of Executive to the fullest extent permitted by law.
          (c) In the event Executive becomes a party, or is threatened to be
made a party, to any action, suit or proceeding for which the Company has agreed
to provide insurance coverage or indemnification under this Section, the Company
shall, to the fullest extent permitted under applicable law, advance all
expenses (including the reasonable attorneys’ fees, related fees and expenses,
judgments, fines and amounts paid in settlement (collectively “Expenses”))
incurred by Executive in connection with the investigation, defense, settlement
or appeal of any threatened, pending or completed action, suit or proceeding.
Executive agrees to reimburse the Company for the amount of all of the Expenses
actually paid by the Company to or on behalf of Executive in the event the
Company determines that Executive is not entitled to indemnification by the
Company for such Expenses. Executive also agrees to assign to the Company all
rights of Executive to insurance proceeds under any policy of directors and
officers liability insurance to the extent of the amount of the Expenses
actually paid by the Company to or on behalf of Executive.
     7. Certain Definitions.
          (a) The term “Lawson Entities” shall mean the Company and any entity
owned by the Company or related to or affiliated with the Company, directly or
indirectly, in whole or in part, now or at any time during Executive’s
employment with the Company and during the Restriction Period, including, but
not limited to, Assembly Component Systems, Inc., Cronatron Welding Systems,
Inc., Drummond American Corporation, Automatic Screw Machine Products Company,
C.B. Lynn Company, Lawson Products, Inc. (Ontario), Lawson Products de Mexico,
Rutland Tool & Supply Company, and any other entity in which any one or more of
them has an ownership interest at any time during Executive’s employment with
the Company and during the Restriction Period whether such entity is in the
United States or elsewhere.

10



--------------------------------------------------------------------------------



 



          (b) The term “Restriction Period” means the period of time in which
Executive is employed by the Company and a period of two (2) years after the
effective date of Executive’s termination.
          (c) The term “Lawson Entities’ Products, Systems and Services” means:

  (i)   the acquisition for and the distribution and sale of fasteners, parts,
hardware, pneumatics, hydraulic and other flexible hose fittings, tools, safety
items and electrical and shop supplies, automotive and vehicular products,
chemical specialties, maintenance chemicals and other chemical products, welding
products and related items, all as more particularly described in the Lawson
Entities’ sales kits and manuals;     (ii)   the sale and distribution and the
providing of systems and services related to the items described in Section
7.1(c)(i);     (iii)   the manufacture, sale and distribution of production and
specialized parts and supplies described in Section 7.1(c)(i);     (iv)   the
provision of just-in-time inventories of component parts described in
Section 7.1(c)(i) to original equipment manufacturers and of maintenance and
repair parts described in Section 7.1(c)(i) to a wide variety of users; and    
(v)   the provision of in-plant inventory systems and of electronic
vendor-managed, inventory systems to various customers, related to the items
described in Section 7.1(c)(i).

          (d) The term “Competitive Products, Systems and Services” shall mean
products, systems or services in existence or under development during
Executive’s employment with the Company which are the same as or substantially
similar to or functional equivalents of those of the Lawson Entities including,
without limitation, those which are or may be provided to the Lawson Entities’
customers on behalf of the Lawson Entities by employees, agents, or sales
representatives of the Lawson Entities.
          (e) The term “Confidential Information” shall mean all information,
including, but not limited to, trade secrets disclosed to Executive or known by
Executive as a consequence of or through Executive’s employment by the Company,
concerning the products, services, systems, customers and agents of the Lawson
Entities, and specifically including without limitation: computer programs and
software, unpatented inventions, discoveries or improvements; marketing,
organizational and product research and development; marketing techniques;
promotional programs; compensation and incentive programs; customer loyalty
programs; inventory systems; business plans; sales forecasts; personnel
information, including but not limited to the identity of employees and agents
of the Lawson Entities, their responsibilities, competence, abilities, and
compensation; pricing and financial information; customer lists and information
on customers or their employees, or their needs and preferences for the Lawson
Entities’ Products, Systems and Services; information concerning planned or

11



--------------------------------------------------------------------------------



 



pending acquisitions or divestitures; and information concerning purchases of
major equipment or property, and which:

  (i)   has not been made generally available to the public;     (ii)   is
useful or of value to the current or anticipated business or research or
development activities of the Lawson Entities, or of any customer or supplier of
the Lawson Entities; and     (iii)   has been identified to Executive by the
Lawson Entities as confidential, either orally or in writing.

Confidential Information shall not include information which:

  (x)   is in or hereafter enters the public domain through no fault of
Executive;     (y)   is obtained by Executive from a third party having the
legal right to use and to disclose the same; or     (z)   was in the possession
of Executive prior to receipt from the Lawson Entities (as evidenced by
Executive’s written records predating the first date of employment with the
Company).

     Confidential Information also does not include Executive’s general skills
and experience as defined under the governing law of this Agreement.
          (f) The term “Unauthorized Person or Entity” shall mean any individual
or entity who or which has not signed an appropriate secrecy or confidentiality
agreement with the Lawson Entities, or is not a current or target customer with
whom Confidential Information is shared in the mutual interest of that person or
entity and the Lawson Entities.
          (g) For purposes of this Agreement, a “Change in Control” shall be
deemed to have occurred if:

  (i)   any “person” or “group” of “persons” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended, and the
rules promulgated thereunder), other than Ronald B. Port and Roberta Washlow, or
any of them and/or their respective spouses, children, heirs, assigns or
affiliates (who shall collectively be referred to as the “Port Group”), is or
becomes the beneficial owner, directly or indirectly, of securities of the
Company representing voting power, as of the date of determination, of the then
outstanding voting securities of the Company greater than the voting power of
the Port Group as of such date of determination; or

12



--------------------------------------------------------------------------------



 



  (ii)   there is a merger, consolidation or reorganization involving the
Company, or any direct or indirect subsidiary of the Company, unless:

  (A)   the stockholders of the Company immediately before such merger,
consolidation or reorganization will own, directly or indirectly, immediately
following such merger, consolidation or reorganization, at least fifty percent
(50%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger, consolidation or reorganization (the
“Surviving Corporation”) or any parent thereof in substantially the same
proportion as their ownership of the voting securities of the Company
immediately before such merger, consolidation or reorganization; and     (B)  
the individuals who were members of the Board immediately prior to the execution
of the agreement providing for such merger, consolidation or reorganization
constitute a majority of the members of the board of directors of the Surviving
Corporation (or parent thereof); and     (C)   no “person” or “group” of
“persons” as defined above, other than the Port Group, is the beneficial owner
of twenty percent (20%) or more of the combined voting power of the then
outstanding voting securities of the Surviving Corporation (or parent thereof);
or

  (iii)   there is a sale or other disposition of all or substantially all of
the assets of the Company to an entity other than an entity:

  (A)   of which at least fifty percent (50%) of the combined voting power of
the outstanding voting securities are owned, directly or indirectly, by
stockholders of the Company in substantially the same proportion as their then
current ownership of the voting securities of the Company; and     (B)   of
which a majority of the board of directors is comprised of the individuals who
were members of the Board immediately prior to the execution of the agreement
providing for such sale or disposition; and

13



--------------------------------------------------------------------------------



 



  (C)   of which no “person” or “group” of “persons” as defined above, other
than the Port Group, is the beneficial owner of twenty percent (20%) or more of
the combined voting power of the then outstanding voting securities of the
Surviving Corporation (or parent thereof); or

  (iv)   Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”), cease for any reason to constitute at least a majority of
the Board; provided, however, that any individual becoming a director subsequent
to the effective date hereof whose election, or nomination for election by
Company stockholders, was approved by a vote of at least four-fifths (4/5) of
the directors then comprising the Incumbent Board shall be considered as though
such individual were a member of the Incumbent Board, unless any such
individual’s initial assumption of office occurs as a result of either an actual
or threatened election contest (including, but not limited to, a consent
solicitation).

          (h) The term “Code” shall mean the Internal Revenue Code of 1986, as
amended.
          (i) The term “Code Section 409A” shall mean Section 409A of the Code
and all regulations issued thereunder and applicable guidance thereto.
     8. Protection of Company Assets.
          (a) Non-Competition. Executive expressly agrees that, during the
Restriction Period, provided that there shall not have occurred and be
continuing any material non-compliance by the Company with its obligations under
this Agreement, he shall not, in the United States, Canada and Mexico, directly
or indirectly, as an owner, officer, director, employee, agent, advisor,
financier, or in any other form or capacity, on behalf of himself or any other
person, firm or other business entity, engage in or be concerned with any
Competitive Products, Systems and Services, or any other duties or pursuits for
monetary gain which interfere with or restrict Executive’s activities on behalf
of the Lawson Entities or constitute competition with the business of the Lawson
Entities as conducted or proposed to be conducted during the term of this
Agreement or, with respect to applicable periods following Executive’s
termination, as conducted or proposed to be conducted as of the date of
Executive’s termination. The foregoing notwithstanding, nothing herein contained
shall be deemed to prevent Executive from investing his money in the capital
stock or other securities of any corporation whose stock or securities are
publicly-owned or are regularly traded on any public exchange, provided that
Executive does not own more than a one percent (1%) interest therein.
          (b) Confidentiality. Executive hereby acknowledges that, during the
course of Executive’s employment, Executive has and will learn or develop
Confidential Information in trust and confidence. Executive agrees to use the
Confidential Information solely for the purpose of performing his duties
hereunder and not for his own private use or commercial purposes.

14



--------------------------------------------------------------------------------



 



Executive acknowledges that unauthorized disclosure or use of Confidential
Information, other than in discharge of Executive’s duties, will cause the
Lawson Entities irreparable harm. Executive shall maintain Confidential
Information in strict confidence at all times and shall not divulge Confidential
Information to any Unauthorized Person or Entity, or use in any manner, or
knowingly allow another to use, any Confidential Information, without the
Company’s prior written consent, during the term of employment or thereafter,
for as long as such Confidential Information remains confidential. Executive
further acknowledges that the Lawson Entities operate and compete
internationally and that the Lawson Entities will be harmed by the unauthorized
disclosure or use of Confidential Information regardless of where such
disclosure or use occurs, and that therefore this confidentiality agreement is
not limited to any single state or other jurisdiction.
          (c) Non-Solicitation. During the Restriction Period, provided that
there shall not have occurred and be continuing any material non-compliance by
the Company with its obligations under this Agreement, Executive shall not,
directly or indirectly, for himself or on behalf of any person, firm, or other
entity, solicit, induce or encourage any person to leave her/his employment,
agency or office with the Lawson Entities. During the Restriction Period,
provided that there shall not have occurred and be continuing any material
non-compliance by the Company with its obligations under this Agreement,
Executive shall not, directly or indirectly, for himself or on behalf of any
person, firm or other entity, hire or retain or participate in hiring or
retaining any person who then is an employee of or agent for the Lawson Entities
or any person who has been an employee of or agent for the Lawson Entities at
any time in the ninety (90) days prior to termination of Executive’s employment,
unless the Company is informed and gives its approval in writing prior to the
hiring or retention.
     Given Executive’s office and his participation in the development, sales,
marketing and servicing of the Lawson Entities’ Products, Systems and Services,
Executive acknowledges that Executive has and will learn or develop Confidential
Information relating to the development, sales, marketing or provision of the
Lawson Entities’ Products, Systems and Services, and the Lawson Entities’
customers and prospective customers. Executive further acknowledges that the
Lawson Entities’ relationships with its customers are extremely valuable to it,
are generally the result of substantial time and effort devoted by the Lawson
Entities, and tend to be near permanent. Therefore, during the Restriction
Period, Executive shall not, directly or indirectly, for himself or on behalf of
any person, firm, or other entity, solicit or sell, attempt to sell, or
supervise, participate in, or assist the sale or solicitation of Competitive
Products and Systems to any person, firm or other entity to which the Lawson
Entities sold any of the Lawson Entities’ Products, Systems and Services during
the last two (2) years of Executive’s employment with the Company prior to the
effective date of termination. However, this Section 8(c) shall not prohibit the
solicitation of any actual or potential customer of the Lawson Entities which
does not fall within the preceding description. This Section 8(c) is independent
of the obligations of confidentiality under this Agreement and the non-compete
provisions of this Agreement.
          (d) Return of Property. All notes, lists, reports, sketches, plans,
data contained in computer hardware or software, memoranda or other documents
concerning or related to the Lawson Entities’ business which are or were
created, developed, generated or held by Executive during employment, whether
containing or relating to Confidential Information or not, are the property of
the Lawson Entities and shall be promptly delivered to the Company

15



--------------------------------------------------------------------------------



 



upon termination of Executive’s employment for any reason whatsoever. During the
course of employment, Executive shall not remove any of the above property,
including but not limited to, Confidential Information, or reproductions or
copies thereof, or any apparatus containing any such property or Confidential
Information, from the Company’s premises without prior written authorization
from the Company, other than in the normal execution of Executive’s duties.
          (e) Assignment of Intellectual Property Rights. Executive agrees to
assign to the Company any and all intellectual property rights including
patents, trademarks, copyrights and business plans or systems developed,
authored or conceived by Executive, whether alone or jointly, while employed by
and relating to the business of the Lawson Entities. Executive agrees to
cooperate with the Company to perfect ownership rights thereof in the Company.
This agreement does not apply to an invention for which no equipment, supplies,
facility or Confidential Information was used and which was developed entirely
on Executive’s own time, unless: (1) the invention relates to the business of
the Lawson Entities or to actual or anticipated research or development of the
Lawson Entities; or (2) the invention results from any work performed by
Executive for the Lawson Entities.
          (f) Unfair Trade Practices. During the term of this Agreement and at
all times thereafter, Executive shall not, directly or indirectly, engage in or
assist others in engaging in any unfair trade practices with respect to the
Lawson Entities.
          (g) Remedies. Executive acknowledges that failure to comply with the
terms of this Section 8 will cause irreparable loss and damage to Company.
Therefore, Executive agrees that, in addition and cumulative to any other
remedies at law or equity available to the Company for Executive’s breach or
threatened breach of this Agreement, the Company is entitled to specific
performance or injunctive relief against Executive to prevent such damage or
breach, and a temporary restraining order and preliminary injunction may be
granted to the Company for this purpose immediately at its request upon
commencement of any suit, without prior notice and without posting any bond. The
existence of any claim or cause of action Executive may have against the Company
will not constitute a defense thereto. In addition, the Company will be relieved
of any obligation to provide to Executive any and all termination payments and
benefits (excepting Accrued Compensation) which would otherwise occur, be
continued, or become due and payable under this Agreement following such breach
or threatened breach, except that such payments and benefits shall accrue during
the period of alleged threatened breach or alleged breach and shall be due and
payable to Executive immediately upon either (a) a determination by the Company
or arbitrator or court, or (b) agreement of the parties, that Executive was not
in breach. Each party agrees that all remedies expressly provided for in this
Agreement are cumulative of any and all other remedies now existing at law or in
equity. In addition to the remedies provided in this Agreement, the parties will
be entitled to avail themselves of all such other remedies as may now or
hereafter exist at law or in equity for compensation, and for the specific
enforcement of the covenants contained in this Agreement. Resort to any remedy
provided for in this Section 8 or provided for by law will not prevent the
concurrent or subsequent employment of any other appropriate remedy or remedies,
or preclude a recovery of monetary damages and compensation. Each party agrees
that no party hereto must post a bond or other security to seek an injunction.
In the event that a court of competent jurisdiction declares that any of the
remedies outlined in this Section 8(g) are unavailable as a matter of law,

16



--------------------------------------------------------------------------------



 



the remainder of the remedies outlined in this Section 8(g) shall remain
available to the Company.
          (h) Enforceability. If any of the provisions of this Section 8 are
deemed by a court or arbitrator having jurisdiction to exceed the time,
geographic area, or activity limitations the law permits, the limitations will
be reduced to the maximum permissible limitation, and Executive and the Company
authorize a court or arbitrator having jurisdiction to reform the provisions to
the maximum time, geographic area, and activity limitations the law permits;
provided, however, that such reductions apply only with respect to the operation
of such provision in the particular jurisdiction in which such adjudication is
made.
          (i) Sufficiency of Consideration. Executive acknowledges that the
consideration that Executive will receive pursuant to this Agreement serves as
sufficient consideration for Executive’s promises to abide by the restrictive
covenants set forth in this Section 8.
     9. Governing Law and Disputes.
          (a) This Agreement shall be interpreted and enforced in accordance
with the laws of the State of Illinois, without regard to its conflict of law
principles.
          (b) The Company and Executive agree to attempt to resolve any
employment related dispute between them quickly and fairly, and in good faith.
Should such a dispute remain unresolved, the Company and Executive irrevocably
and unconditionally agree to submit to the exclusive jurisdiction of the courts
of the State of Illinois and of the United States located in Chicago, Illinois
over any suit, action or proceeding arising out of or relating to this
Agreement. The Company and Executive irrevocably and unconditionally agree to
personal jurisdiction and venue of any such suit, action or proceeding in the
courts of the State of Illinois or of the United States located in Chicago,
Illinois.
     10. Cooperation After Termination of Agreement. Following termination of
this Agreement, regardless of the reason for termination, Executive will
reasonably cooperate with the Company in the prosecution or defense of any
claims, controversies, suits, arbitrations or proceedings involving events
occurring prior to the termination of this Agreement. Executive acknowledges
that in light of his position as Chief Executive Officer of the Company, he is
in the possession of confidential information that may be privileged under the
attorney-client and/or work product privileges. Executive agrees to maintain the
confidences and privileges of the Company and acknowledges that any such
confidences and privileges belong solely to the Company and can only be waived
by the Company, not Executive. In the event Executive is subpoenaed to testify
or otherwise requested to provide information in any matter, including without
limitation, any court action, administrative proceeding or government audit or
investigation, relating to the Company, Executive agrees that: (a) he will
promptly notify the Company of any subpoena, summons or other request to testify
or to provide information of any kind no later than three days after receipt of
such subpoena, summons or request and, in any event, prior to the date set for
him to provide such testimony or information; (b) he will cooperate with the
Company with respect to such subpoena, summons or request for information;
(c) he will not voluntarily provide any testimony or information without
permission of the

17



--------------------------------------------------------------------------------



 



Company unless otherwise required by law; and (d) he will permit the Company to
be represented by an attorney of the Company’s choosing at any such testimony or
with respect to any such information to be provided, and will follow the
instructions of the attorney designated by the Company with respect to whether
testimony or information is privileged by the attorney-client and/or work
product privileges of the Company, unless otherwise required by law. The parties
agree that the Company shall be responsible for all reasonable expenses of
Executive incurred in connection with the fulfillment of Executive’s obligations
under this Section 10. The parties agree and acknowledge that nothing in this
Section 10 is meant to preclude Executive from fully and truthfully cooperating
with any government investigation.
     11. Miscellaneous.
          (a) Superseding Effect. This Agreement supersedes all prior or
contemporaneous negotiations, commitments, agreements, and writings, and
expresses the entire agreement between the parties with respect to Executive’s
employment by the Company, provided, however, that the terms of any Benefit
Plans will remain applicable to the particular Benefit Plan, except as expressly
modified herein, and that Executive’s rights to indemnification under Section 6
of this Agreement shall be without limitation of any other rights to
indemnification to which Executive may be entitled, whether by statute,
contract, the Company’s certificate of incorporation or bylaws, or otherwise.
All such other negotiations, commitments, agreements, and writings will have no
further force or effect, and the parties to any such other negotiation,
commitment, agreement, or writing will have no further rights or obligations
thereunder. The parties agree and acknowledge that the definitions of terms
applicable to this Agreement may be different than the definitions of those same
terms in Benefit Plans and may result in seemingly contradictory results. For
example, a change in control under this Agreement may not constitute a change in
control under the CAP. The parties agree and acknowledge that such seemingly
contradictory results are intended, and that this Agreement shall be governed
solely by the terms and definitions set forth herein and that the Benefit Plans
shall be governed solely by the terms and definitions set forth in the Benefit
Plans, except as expressly modified herein.
          (b) Amendment and Modification. Except as provided in Section 11(c),
neither Executive nor the Company may modify, amend, or waive the terms of this
Agreement other than by a written instrument signed by Executive and the
Company. Either party’s waiver of the other party’s compliance with any specific
provision of this Agreement is not a waiver of any other provision of this
Agreement or of any subsequent breach by such party of a provision of this
Agreement. No delay on the part of any party in exercising any right, power or
privilege hereunder will operate as a waiver thereof,
          (c) Section 409A. It is also the intention of this Agreement that all
income tax liability on payments made pursuant to this Agreement or any Benefit
Plans be deferred until Executive actually receives such payment to the extent
Code Section 409A applies to such payments. Therefore, if any provision of this
Agreement or any Benefit Plans is found not to be in compliance with any
applicable requirements of Code Section 409A, that provision will be deemed
amended and will be construed and administered, insofar as possible, so that
this Agreement and any Benefit Plans, to the extent permitted by law and deemed
advisable by the Company, do not trigger taxes and other penalties under Code
Section 409A; provided, however,

18



--------------------------------------------------------------------------------



 



that Executive will not be required to forfeit any payment otherwise due without
his written consent. In the event that, despite the parties’ intentions, any
amount hereunder becomes taxable prior to the date that it would otherwise be
paid, the Company shall pay to the Executive (which payment may be made in whole
or in part by way of direct remittance to appropriate tax authorities) the
portion of such amount needed to pay applicable income and excise taxes and any
interest or other penalties on such amounts. Any remaining portion of such
amount shall be paid to Executive at the time otherwise specified in this
Agreement, subject to Section 5(g). Nothing in this Section 11(c) increases the
Company’s obligations to Executive under this Agreement or any Benefit Plans.
Executive remains solely liable for any taxes, including but not limited to any
penalties or interest due to Code Section 409A or otherwise, on the payments
made hereunder or under any Benefit Plans. The preceding provisions shall not be
construed as a guarantee by the Company of any particular tax effect for
payments made pursuant to this Agreement or any Benefit Plans.
          (d) Parachute Payments. Notwithstanding anything to the contrary
herein or in any Benefit Plan, in the event it shall be determined that any
monetary amounts or benefits due or payable by the Company to Executive (whether
paid or payable, or due or distributed) are or will become subject to any excise
tax under Section 4999 of the Code (collectively “Excise Taxes”), then the
amounts or benefits otherwise due or payable to Executive pursuant to this
Agreement or any Benefit Plans shall be reduced to the extent necessary so that
no portion of such amounts or benefits shall be subject to the Excise Taxes, but
only if (i) the net amount of such amounts and benefits, as so reduced (and
after the imposition of the total amount of taxes under federal, state and local
law on such amounts and benefits), is greater than (ii) the excess of (A) the
net amount of such amounts and benefits, without reduction (but after imposition
of the total amount of taxes under federal, state and local law) over (B) the
amount of Excise Taxes to which Executive would be subject on such unreduced
amounts and benefits.
     If it is determined that Excise Taxes will or might be imposed on Executive
in the absence of such reduction, the Company and Executive shall make good
faith efforts to seek to identify and pursue reasonable action to avoid or
reduce the amount of Excise Taxes; provided, however, that this sentence shall
not be construed to require Executive to accept any further reduction in the
amount or benefits that would be payable to him in the absence of this sentence.
The provisions of this Section 11(d) shall override and control any inconsistent
provision in the Lawson Products, Inc. Long-Term Capital Accumulation Plan.
     All determinations required to be made under this Section 11(d), including
whether reduction is required, the amount of such reduction and the assumptions
to be utilized in arriving at such determination, shall be made in good faith by
an independent accounting firm selected by the Company in accordance with
applicable law (the “Accounting Firm”), in consultation with tax counsel
reasonably acceptable to Executive. In the event that such Accounting Firm is
serving as accountant or auditor for the individual, entity or group acting as
the acquirer in a Change in Control, the Company shall appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to herein as the
Accounting Firm). All fees and expenses of the Accounting Firm shall be borne
solely by the Company. If the Accounting Firm determines that no excise tax
under Section 4999 of the Code is payable by Executive, the Company shall
request that the Accounting Firm furnish Executive with written guidance that
failure to report such excise tax on

19



--------------------------------------------------------------------------------



 



Executive’s applicable federal income tax return would not result in the
imposition of a negligence or similar penalty.
          (e) Withholding. The Company will reduce its compensatory payments to
Executive hereunder for withholding and FICA and Medicare taxes and any other
withholdings and contributions required by law.
          (f) Severability. If the final determination of an arbitrator or a
court of competent jurisdiction declares, after the expiration of the time
within which judicial review (if permitted) of such determination may be
perfected, that any term or provision of this Agreement is invalid or
unenforceable, the remaining terms and provisions will be unimpaired, and the
invalid or unenforceable term or provision will be deemed replaced by a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision. Any prohibition or
finding of unenforceability as to any provision of this Agreement in any one
jurisdiction will not invalidate or render unenforceable such provision in any
other jurisdiction.
          (g) Mitigation. Executive shall not be required to seek employment or
otherwise mitigate Executive’s damages in order to be entitled to the benefits
and payments to which Executive is entitled under this Agreement.
          (h) Enforcement. In connection with any dispute, arbitration or legal
proceeding under this Agreement or relating to Executive’s termination of
employment, the Company shall pay Executive’s reasonable attorney’s fees and
expenses on a current basis (either directly or by reimbursing Executive);
provided, that Executive shall repay any such amounts paid or reimbursed if
Executive is not the prevailing party in such dispute, arbitration or legal
proceeding.
          (i) Binding Agreement; Assignment. The Agreement is binding upon and
shall inure to the benefit of Executive’s heirs, executors, administrators or
other legal representatives, upon the successors of the Company and upon any
entity into which the Company merges or consolidates. The Company shall assign
or otherwise transfer this Agreement and all of its rights, duties, obligations,
or interests under it or to any successor to all or substantially all of its
assets. Upon such assignment or transfer, any such successor will be deemed to
be substituted for the Company for all purposes. Executive may not assign or
delegate the obligations of Executive under this Agreement.
          (j) Interpretation. This Agreement will be interpreted without
reference to any rule or precept of law that states that any ambiguity in a
document be construed against the drafter.
          (k) Executive Acknowledgment. Executive acknowledges that Executive
has read and understands this Agreement and is entering into this Agreement
knowingly and voluntarily.
          (l) Continuing Obligations. Notwithstanding the termination of
Executive’s employment hereunder for any reason or anything in this Agreement to
the contrary, all post-employment rights and obligations of the parties,
including but not limited to those set forth in

20



--------------------------------------------------------------------------------



 



Sections 5, 6, 8, 9, and 10, and any provisions necessary to interpret or
enforce those rights and obligations under any provision of this Agreement, will
survive the termination or expiration of this Agreement and remain in full force
and effect for the applicable periods.
          (m) Descriptive Headings. The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.
          (n) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
          (o) Notice. Any notice by any party to the other party must be mailed
by registered or certified mail, postage prepaid, to the address specified
below, or to any change of address indicated by either party upon receipt of
written notice of same:
Thomas Neri
At the address on file with the Company
Lawson Products, Inc.
166 East Touhy Avenue
Des Plaines, IL 60018
Attention: Corporate Secretary
Fax: 847-296-1949
Notice will be deemed received on the third business day following the day on
which it was mailed, postage prepaid.
[SIGNATURE LINES ON NEXT PAGE]

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

          EXECUTIVE:    
 
              Thomas Neri    
 
        LAWSON PRODUCTS, INC.    
 
       
By:
       
 
 
 
    Lee Hillman, Chairman,     Compensation Committee of the
Board of Directors of Lawson Products, Inc.    

22



--------------------------------------------------------------------------------



 



EXHIBIT A
CONFIDENTIAL GENERAL RELEASE
In consideration of the payments and other benefits set forth in Section 5 of
the Amended and Restated Employment Agreement (hereinafter the “Agreement”) made
and entered into by and between Thomas Neri (hereinafter the “Executive”) and
Lawson Products, Inc. (hereinafter the “Employer”) as of February 12, 2009,
Executive hereby executes this Confidential General Release (hereinafter the
"Release”):
     1. Executive hereby releases Employer, its past and present parents,
subsidiaries, affiliates, predecessors, successors, assigns, related companies,
entities or divisions, its or their past and present employee benefit plans,
trustees, fiduciaries and administrators, and any and all of its and their
respective past and present officers, directors, partners, insurers, agents,
representatives, attorneys and employees (all collectively included in the term
the “Employer” for purposes of this release), from any and all claims, demands
or causes of action which Executive, or Executive’s heirs, executors,
administrators, agents, attorneys, representatives or assigns (all collectively
included in the term “Executive” for purposes of this release), have, had or may
have against Employer, based on any events or circumstances arising or occurring
prior to and including the date of Executive’s execution of this Release to the
fullest extent permitted by law, regardless of whether such claims are now known
or are later discovered, including but not limited to any claims relating to
Executive’s employment or termination of employment by Employer, any rights of
continued employment, reinstatement or reemployment by Employer, and any costs
or attorneys’ fees incurred by Executive (collectively, the “Released Claims”);
provided, however, Executive is not waiving, releasing or giving up any rights
Executive may have to workers’ compensation benefits, to vested benefits under
any pension or savings plan, to payment of earned and accrued but unused
vacation pay, to continued benefits in accordance with the Consolidated Omnibus
Budget Reconciliation Act of 1985, to unemployment insurance, to any vested
Equity Awards, to any vested awards or benefits under the CAP or any Benefit
Plan, to indemnification provided by the Delaware General Corporation Law, the
certificate of incorporation or bylaws of Employer, the Agreement or the
Indemnification Agreement dated as of                     , 2008 between
Employer and Executive, each as they exist on the date of Executive’s
termination of employment, or to enforce the terms of the Agreement, or any
other right which cannot be waived as a matter of law. In the event any claim or
suit is filed on Executive’s behalf with respect to a Released Claim, Executive
waives any and all rights to receive monetary damages or injunctive relief in
favor of Executive.
     2. Executive agrees and acknowledges: that this Release is intended to be a
general release that extinguishes all Released Claims by Executive against
Employer; that Executive is waiving any claims arising under Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans With
Disabilities Act, the Age Discrimination in Employment Act, the Employee
Retirement Income Security Act, the Family and Medical Leave Act, the
Rehabilitation Act, the Illinois Human Rights Act, and all other federal, state
and local statutes, ordinances and common law, including but not limited to any
and all claims alleging personal injury, emotional distress or other torts, to
the fullest extent permitted by law; that Executive is waiving all Released
Claims against Employer, known or unknown, arising or occurring prior to and
including the date of Executive’s execution of this Release; that the
consideration that

23



--------------------------------------------------------------------------------



 



Executive will receive in exchange for Executive’s waiver of the Released Claims
exceeds anything of value to which Executive is already entitled; that Executive
has entered into this Release knowingly and voluntarily with full understanding
of its terms and after having had the opportunity to seek and receive advice
from counsel of Executive’s choosing; and that Executive has had a reasonable
period of time within which to consider this Release. Executive represents that
Executive has not assigned any claim against Employer to any person or entity.
Executive agrees not to apply for or seek employment with Employer.
     3. Executive agrees to keep the terms of this Release confidential and not
to disclose the terms of this Release to anyone except to Executive’s spouse,
attorneys, tax consultants or as otherwise required by law, and agrees to take
all steps necessary to assure confidentiality by those recipients of this
information.
     4. Executive hereby agrees and acknowledges that Executive has carefully
read this Release, fully understands what this Release means, and is signing
this Release knowingly and voluntarily, that no other promises or agreements
have been made to Executive other than those set forth in the Agreement or this
Release, and that Executive has not relied on any statement by anyone associated
with Employer that is not contained in the Agreement or this Release in deciding
to sign this Release.
     5. This Release will be governed by the laws of the State of Illinois and
all disputes arising under this Release must be submitted to a court of
competent jurisdiction in Chicago, Illinois. Capitalized terms used herein and
not otherwise defined shall have the meanings ascribed to such terms in the
Agreement.
     6. Executive may accept this Release by delivering an executed copy of the
Release to:
[NAME]
[ADDRESS]
on or before                                          [insert a date at least 21
calendar days after Executive’s receipt of this Agreement].
     7. Executive may revoke this Release within seven (7) days after it is
executed by Executive by delivering a written notice of revocation to:
[NAME]
[ADDRESS]
no later than the close of business on the seventh (7th) calendar day after this
Release was signed by Executive. This Release will not become effective or
enforceable until the eighth (8th) calendar day after Executive signs it. If
Executive revokes this Release, Employer shall have no obligation to provide the
payments and other benefits set forth Section 5 of the Agreement.

24



--------------------------------------------------------------------------------



 



                  EXECUTIVE:    
 
                     
 
  Name:        
 
           
 
  Date:        
 
           

25